        Case 7:18-cv-05474-KMK Document 56-2 Filed 04/13/20 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SECURITIES AND EXCHANGE COMMISSION,

                                       Plaintiff,

        - against -                                             18-CV-5474

 JOSEPH A. FIORE, BERKSHIRE CAPITAL
 MANAGEMENT COMPANY, INC., and
 EAT AT JOE’S, LTD. n/k/a SPYR, INC.,

                                       Defendants.



                      FINAL JUDGMENT AS TO DEFENDANT
                BERKSHIRE CAPITAL MANAGEMENT COMPANY, INC.


       The United States Securities and Exchange Commission having filed the Complaint and

Defendant Berkshire Capital Management Company, Inc. (“Defendant” or “Berkshire”) having

Answered; consented to the Court’s jurisdiction over Defendant and the subject matter of this

action; consented to entry of this Final Judgment without admitting or denying the allegations of

the Complaint (except as to jurisdiction and except as otherwise provided herein); waived

findings of fact and conclusions of law; and waived any right to appeal from this Final Judgment:

                                                 I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:



                                                    1
         Case 7:18-cv-05474-KMK Document 56-2 Filed 04/13/20 Page 2 of 9



        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to make any untrue statement of a material fact or to omit to state a material fact

                necessary in order to make the statements made, in the light of the circumstances

                under which they were made, not misleading; or

        (c)     to engage in any act, practice, or course of business which operates or would

                operate as a fraud or deceit upon any person.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraphs also bind the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 II.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

(the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any

means or instruments of transportation or communication in interstate commerce or by use of the

mails, directly or indirectly:

        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to obtain money or property by means of any untrue statement of a material fact

                or any omission of a material fact necessary in order to make the statements

                made, in light of the circumstances under which they were made, not misleading;

                or

        (c)     to engage in any transaction, practice, or course of business which operates or

                would operate as a fraud or deceit upon the purchaser.



                                                  2
        Case 7:18-cv-05474-KMK Document 56-2 Filed 04/13/20 Page 3 of 9



       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraphs also bind the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                III.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating Sections 9(a)(1) and 9(a)(2) of the Exchange

Act [15 U.S.C. §§ 78i(a)(1) and 78i(a)(2)] by directly or indirectly, using the mails or any means

or instrumentality of interstate commerce, or of any facility of any national securities exchange,

or for any member of a national securities exchange

       (1)     For the purpose of creating a false or misleading appearance of active trading in

               any security other than a government security, or a false or misleading appearance

               with respect to the market for any such security, (A) to effect any transaction in

               such security which involves no change in the beneficial ownership thereof, or

               (B) to enter an order or orders for the purchase of such security with the

               knowledge that an order or orders of substantially the same size, at substantially

               the same time, and at substantially the same price, for the sale of any such

               security, has been or will be entered by or for the same or different parties, or (C)

               to enter any order or orders for the sale of any such security with the knowledge

               that an order or orders of substantially the same size, at substantially the same

               time, and at substantially the same price, for the purchase of such security, has

               been or will be entered by or for the same or different parties.




                                                 3
        Case 7:18-cv-05474-KMK Document 56-2 Filed 04/13/20 Page 4 of 9



       (2)     To effect, alone or with one or more other persons, a series of transactions in any

               security registered on a national securities exchange, any security not so

               registered, or in connection with any security-based swap or security-based swap

               agreement with respect to such security creating actual or apparent active trading

               in such security, or raising or depressing the price of such security, for the

               purpose of inducing the purchase or sale of such security by others.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraphs also bind the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating Section 20(b) of the Exchange Act [15

U.S.C. § 78t(b)] by directly or indirectly, doing any act or thing which it would be unlawful

under the provisions of the Exchange Act or any rule or regulation thereunder through or by

means of any other person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).




                                                 4
        Case 7:18-cv-05474-KMK Document 56-2 Filed 04/13/20 Page 5 of 9



                                              V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is barred,

pursuant to Section 20(g)(1) of the Securities Act [15 U.S.C. § 77t(g)(1)] and Section

21(d)(6)(A) of the Exchange Act [15 U.S.C. § 78u(d)(6)(A)], for a period of five (5) years from

the date of this Final Judgment from participating in an offering of penny stock, including

engaging in activities with a broker, dealer, or issuer for purposes of issuing, trading, or inducing

or attempting to induce the purchase or sale of any penny stock. A penny stock is any equity

security that has a price of less than five dollars, except as provided in Rule 3a51-1 under the

Exchange Act [17 C.F.R. § 240.3a51-1].

                                                 VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is jointly

and severally liable with Defendants Joseph A. Fiore and Eat at Joe’s, Ltd. n/k/a SPYR, Inc. for

disgorgement and pre-judgment interest in the amount of $2,000,000, representing profits gained

as a result of the conduct alleged in the Complaint. Defendant is further liable for a civil penalty

in the amount of $500,000 pursuant to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)]

and Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)]. Defendant shall satisfy this

obligation by paying $2,500,000 to the Securities and Exchange Commission pursuant to the

terms of the payment schedule set forth below after entry of this Final Judgment.

       Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly from

a bank account via Pay.gov through the SEC website at http://www.sec.gov/about/offices/ofm.htm.

Defendant may also pay by certified check, bank cashier’s check, or United States postal money

order payable to the Securities and Exchange Commission, which shall be delivered or mailed to




                                                   5
        Case 7:18-cv-05474-KMK Document 56-2 Filed 04/13/20 Page 6 of 9



       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Joseph A. Fiore, Berkshire Capital Management Company, Inc. and Eat at Joe’s, Ltd.

n/k/a SPYR, Inc. as defendants in this action; and specifying that payment is made pursuant to

this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendants.

       The Commission may enforce the Court’s judgment for disgorgement and prejudgment

interest by moving for civil contempt (and/or through other collection procedures authorized by

law) at any time after 30 days following entry of this Final Judgment. Defendant shall pay post

judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961. The Commission

shall hold the funds, together with any interest and income earned thereon (collectively, the

“Fund”), pending further order of the Court.

       The Commission may propose a plan to distribute the Fund subject to the Court’s

approval. Such a plan may provide that the Fund shall be distributed pursuant to the Fair Fund

provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002. The Court shall retain

jurisdiction over the administration of any distribution of the Fund. If the Commission staff

determines that the Fund will not be distributed, the Commission shall send the funds paid

pursuant to this Final Judgment to the United States Treasury.




                                                  6
        Case 7:18-cv-05474-KMK Document 56-2 Filed 04/13/20 Page 7 of 9



       Regardless of whether any such Fair Fund distribution is made, amounts ordered to be

paid as civil penalties pursuant to this Judgment shall be treated as penalties paid to the

government for all purposes, including all tax purposes. To preserve the deterrent effect of the

civil penalty, Defendant shall not, after offset or reduction of any award of compensatory

damages in any Related Investor Action based on Defendant’s payment of disgorgement in this

action, argue that they are entitled to, nor shall they further benefit by, offset or reduction of such

compensatory damages award by the amount of any part of Defendant’s payment of a civil

penalty in this action (“Penalty Offset”). If the court in any Related Investor Action grants such

a Penalty Offset, Defendant shall, within 30 days after entry of a final order granting the Penalty

Offset, notify the Commission’s counsel in this action and pay the amount of the Penalty Offset

to the United States Treasury or to a Fair Fund, as the Commission directs. Such a payment shall

not be deemed an additional civil penalty and shall not be deemed to change the amount of the

civil penalty imposed in this Judgment. For purposes of this paragraph, a “Related Investor

Action” means a private damages action brought against Defendant by or on behalf of one or

more investors based on substantially the same facts as alleged in the Complaint in this action.

                                                 VII.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant shall pay

the total of disgorgement, prejudgment interest, and penalty due of $2,500,000 in 2 installments

to the Commission according to the following schedule: (1) $2,000,000 to be paid jointly and

severally by Defendants Fiore, Berkshire Capital Management Company, Inc., and Eat at Joe’s,

Ltd. n/k/a SPYR, Inc. within 14 days of entry of this Final Judgment; and (2) $500,000 to be paid

by Berkshire within 365 days of this Final Judgment. Payments shall be deemed made on the

date they are received by the Commission and shall be applied first to post-judgment interest,

which accrues pursuant to 28 U.S.C. § 1961 on any unpaid amounts due after 30 days from the



                                                  7
        Case 7:18-cv-05474-KMK Document 56-2 Filed 04/13/20 Page 8 of 9



entry of Final Judgment. Prior to making the final payment set forth herein, Defendant shall

contact the staff of the Commission for the amount due for the final payment.

           If Defendant fails to make any payment by the date agreed and/or in the amount

agreed according to the schedule set forth above, all outstanding payments under this Final

Judgment, including post-judgment interest, minus any payments made, shall become due and

payable immediately at the discretion of the staff of the Commission without further application

to the Court.

                                               VIII.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that within 10

days after being served with a copy of this Final Judgment, Defendant’s counsel, Ortoli

Rosenstadt LLP (“Ortoli”), shall transfer the entire balance of any and all moneys received from

Defendant, or held for the benefit of Defendant, representing proceeds from certain allegations in

the Complaint, to the Commission. Ortoli may transmit payment electronically to the

Commission, which will provide detailed ACH transfer/Fedwire instructions upon request.

Payment may also be made directly from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Ortoli also may transfer these funds by certified

check, bank cashier’s check, or United States postal money order payable to the Securities and

Exchange Commission, which shall be delivered or mailed to

                Enterprise Services Center
                Accounts Receivable Branch
                6500 South MacArthur Boulevard
                Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Joseph A. Fiore, Berkshire Capital Management Company, Inc. and Eat at Joe’s, Ltd.




                                                8
        Case 7:18-cv-05474-KMK Document 56-2 Filed 04/13/20 Page 9 of 9



n/k/a SPYR, Inc. as defendants in this action; and specifying that payment is made pursuant to

this Final Judgment.

                                                IX.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. § 523(a)(19).XI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent of

Defendant is incorporated herein with the same force and effect as if fully set forth herein, and

that Defendant shall comply with all of the undertakings and agreements set forth therein.

                                                X.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment. Dated

this _14th_ day of _April_____, 2020

                                              SO ORDERED BY THE COURT:


                                              ________________________________

                                              Hon. Kenneth M. Karas
                                              UNITED STATES DISTRICT JUDGE




                                                 9
